Title: To George Washington from Timothy Pickering, 25 April 1779
From: Pickering, Timothy
To: Washington, George



Sir,
War-Office [Philadelphia] April 25. 1779.

yours of the 22d inst. came to hand yesterday evening. I immediately sent orders to the Clothier General to send on to camp without delay all the shirts, over-alls & blankets in his possession, reserving only so many as were necessary to answer the orders given for supplying Colo. Proctors & Colo. Hartley’s regiments. The Clothier General informs me there will then remain but about 150 blankets & very few shirts, to be sent to camp. Sometime since Colo. Mitchell at our request purchased 1700 blankets, which we were told were at Baltimore, & to be brought on as soon as possible. I had more than once inquired of Colo. Mitchell concerning them: he expected their arrival daily. Yesterday I sent again; & he now informs me they were ordered to be sent from Williamsburg to the Head of Elk, from whence he has given orders to have them transported hither as quick as possible. Should they fortunately arrive in the course of next week, not a moment shall be lost in forwarding enough to answer the present exigency.
I see no prospect of collecting the large quantity of shoes mentioned in your Excellency’s letter. On the 16th of March Mr Henry had more than 3000 pairs at Lancaster: I know not of any material issues to lessen that quantity, at least none equal the supplies he must have had coming in. On the 24th of March Mr Rutherford returned 1231 pr on hand. He has since told Mr Mease he had 1600 pairs: and as he informed me lately that the Maryland troops were fully supplied, I presume he has that number yet. This however can be ascertained by inquiring of the Maryland Clothier. Mr Ewing gives no encouragement to expect any from him this week. Upon the whole I believe your Excellency may depend on 4500 pairs of shoes being collected and packed in season for the purpose mentioned: no endeavours shall be wanting to increase the number. Mr Mease has just inclosed me a letter he recd last Friday from Henry Guest of Brunswick informing that he had a quantity of excellent large shoes ready to be delivered, provided the price offered were “in proportion to other matters.” Mr Mease writes by this express to Mr Kemper to buy these shoes immediately: he conjectures there may be 1000 pairs of them.
I am happy to inform your Excellency that Otis & Henley have 7000 frocks (hunting shirts I suppose) ready made & 20,000 pairs of over-alls, besides other cloathing, & nothing but the badness of the roads (on the 1st of April, the date of their letter) prevented their coming on. I have the honour to be, with great respect, your most obedt servant
Tim: PickeringIn behalf of the board